Case 2:18-cv-01409-RSWL-MAA Document 27 Filed 11/10/20 Page 1 of 1 Page ID #:1687



    1
                                                                                    O
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10
   11    GERARDO ORTIZ,                             Case No. 2:18-cv-01409-RSWL-MAA
   12                       Petitioner,             ORDER ACCEPTING REPORT
   13          v.                                   AND RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
   14    SECRETARY OF CORRECTIONS,                  JUDGE
   15                       Respondent.
   16
   17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
   18   records on file herein, and the Report and Recommendation of the United States
   19   Magistrate Judge.
   20         The time for filing objections, after extensions thereto, has expired, and no
   21   objections have been made.
   22         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
   23   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
   24   Petition and dismissing this action with prejudice.
   25   DATED: November 10, 2020
   26                                          ___/S/ RONALD S.W. LEW____________
   27                                          RONALD S. W. LEW
                                               UNITED STATES DISTRICT JUDGE
   28
